       Case 3:17-cv-02362-JFS Document 85 Filed 08/28/20 Page 1 of 8




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

ARYZTA, LLC,

           Plaintiff,                  CIVIL ACTION NO. 3:17-cv-02362

           v.                          (SAPORITO, M.J.)

GOTTSTEIN CORPORATION,

           Defendant.


                           MEMORANDUM
     This matter is before the court on the plaintiff’s motion in limine to

preclude testimony from Morgan Johnson Carpenter & Company (Doc.

63), the defendant’s proposed damages expert witness. The motion has

been fully briefed and is ripe for disposition following oral argument on

August 26, 2020. For the reasons set forth herein, we will grant the

motion.

I.   Background
     Because we write for the parties, we will dispense with a formal

recitation of the facts of this case and confine the facts to the issues

addressed by the plaintiff’s motion.
       Case 3:17-cv-02362-JFS Document 85 Filed 08/28/20 Page 2 of 8




     In a case management order signed by the late Honorable A.

Richard Caputo on August 15, 2019, the defendant was directed to

comply with the requirements of Fed. R. Civ. P. 26(a)(2) with respect to

“expert witnesses” no later than October 2, 2019. (Doc. 31 ¶3). In the

order it was anticipated that a pretrial conference would be set in

November 2019. (Id. ¶6). In the interim, the plaintiff filed a motion for

partial summary judgment (Doc. 32) which Judge Caputo denied on

December 16, 2019, placing this case on his April 2020 trial list. (Doc.

40). Thereafter, on February 6, 2020, the parties filed a joint motion of

date certain for trial indicating their availability during the weeks of

4/13/20, 5/4/20, 5/18/20, 6/1/20, and 6/15/20. (Doc. 41). On March 5, 2020,

upon consideration of the joint motion for a date certain for trial, Judge

Caputo removed the case from the April 2020 trial list and set August 31,

2020, as the date for trial. Additionally, he set a deadline for filing

motions in limine, a date for the final pretrial conference, a deadline for

the exchange of witness lists, and a date for the filing of pretrial

memoranda. Finally, he stated that the objective of the order was to

provide all parties with a timely resolution of their claims and to




                                     2
        Case 3:17-cv-02362-JFS Document 85 Filed 08/28/20 Page 3 of 8




facilitate, as efficiently as possible, an appropriate disposition of the

issues at trial. (Doc. 42).

      After Judge Caputo’s unexpected death, this case was assigned to

the undersigned upon consent of the parties. At counsel’s request, we

were able to accommodate the previously set deadlines and trial date. At

no time during the assignment of this case to Judge Caputo and the

undersigned did counsel seek to enlarge the time within which to name

expert witnesses and submit expert reports. In fact, counsel for the

parties timely complied with their obligations to name expert witnesses

and to exchange reports under the directive of the original case

management order. Specifically, the defendant named its liability expert

witness and provided the expert’s report to plaintiff’s counsel on October

4, 2019.

      The plaintiff timely filed the subject motion in limine on July 20,

2020, and a brief in support thereof.       The plaintiff argues that the

defendant first disclosed the damages expert witness on July 20, 2020.

In addition, plaintiff argues that the untimely disclosure severely

prejudices the plaintiff. In its brief in opposition, the defendant argues

that the plaintiff is not prejudiced in that the report does not contain any

                                      3
        Case 3:17-cv-02362-JFS Document 85 Filed 08/28/20 Page 4 of 8




new theories of damages or any information not already in the possession

of plaintiff. Moreover, the defendant contends that, if the plaintiff is

prejudiced, it is not opposed to permitting plaintiff to take the expert’s

deposition or the plaintiff’s submission of a rebuttal report from its

damages expert witness.

II.   Legal Standards
      A party “must make [expert testimony disclosures] at the times and

in the sequence that the court orders.” Fed. R. Civ. P. 26(a)(2)(D). Under

Fed. R. Civ. P. 37(c)(1), “if a party fails to provide information or identify

a witness as required by Rule 26(a) … the party is not allowed to use that

information or witness to supply evidence … at a trial, unless the failure

was substantially justified or is harmless.”       It is the burden of the

untimely-producing     party    to   prove   substantial    justification   or

harmlessness. Bryant v. Wilkes-Barre Hosp. Co., LLC, No. CV 3:14-1062,

2016 WL 3615264, at *8 (M.D. Pa. July 6, 2016). In determining whether

to exclude a witness, the court should consider:

           (1) The prejudice or surprise of the party against whom the
               excluded evidence would have been admitted;

           (2) The ability of the party to cure that prejudice;


                                      4
       Case 3:17-cv-02362-JFS Document 85 Filed 08/28/20 Page 5 of 8




           (3) The extent to which allowing the evidence would disrupt
               the orderly and efficient trial of the case or other cases
               in the court; and

           (4) Bad faith or willfulness in failing to comply with a court
               order or discovery obligation.
Nicholas v. Pennsylvania State Univ., 227 F.3d 133, 148 (3d Cir. 2000).
III. Discussion

     Here, the defendant contends that when defense counsel requested

the expert report in preparation for trial from their client, counsel “was

surprised to learn that one had been written and finalized in March

2020.” (Doc. 65, at 3). Nevertheless, the proposed expert report dated

March 4, 2020, states that the claims adjuster and defense counsel

provided the expert with the documents upon which the report was

based. (Doc. 63-4, at 3). Further, the report states that “on January 10,

2020, we spoke with [defense counsel], who advised us no other

documents would be provided and requested we issue our report based

on the available documents.” (Id.).      During oral argument, defense

counsel did not offer any justification for the delay of more than nine

months in disclosing the damages expert witness and report, other than

to state that the report was only provided to them by the claims adjuster

on July 17, 2020. Further, defense counsel confirmed that they never

                                     5
       Case 3:17-cv-02362-JFS Document 85 Filed 08/28/20 Page 6 of 8




mentioned or identified any damages expert witness in any capacity in

this litigation other than in a communication to plaintiff’s counsel on July

20, 2020―six weeks before the start of trial and nine months after the

disclosure deadline. While we find no bad faith or willfulness on the part

of the defendant or defense counsel, both the claims adjuster and defense

counsel were aware of the damages expert witness as early as January

10, 2020, and in all likelihood―based upon a fair reading of the proposed

report―earlier than that date. The report dated March 4, 2020, was

addressed to the claims adjuster in Buffalo, New York. The report does

not reflect that counsel was copied on the report, which is consistent with

defense counsel’s representations to the court. But, it is uncontested that

despite the knowledge of a potential damages expert witness, the

defendant did not provide any notice thereof to plaintiff.

     The plaintiff maintains that it is prejudiced inasmuch as it has

prepared and filed its witness list, exhibit list, and proposed voir dire

questions.   In addition, plaintiff’s counsel has worked with defense

counsel in preparation and submission of proposed jury instructions and

a proposed verdict slip. The plaintiff further posits that it was forced to

structure its case and draft pretrial submissions without knowledge of

                                     6
       Case 3:17-cv-02362-JFS Document 85 Filed 08/28/20 Page 7 of 8




defendant’s proposed damages expert witness. In addition, the plaintiff

contends that because of the untimely disclosure, it has been denied the

opportunity to depose the proposed expert witness, challenge the

admissibility of that proposed testimony, or to obtain an expert witness

to present rebuttal testimony. We agree that the plaintiff has adequately

established the existence of prejudice.

     As to the second factor, the plaintiff argues that prejudice cannot

be cured as trial is set to commence on August 31, 2020―six weeks from

the date of disclosure of the damages expert witness and the report.

Eliminating the prejudice by continuing the trial is unacceptable to the

plaintiff in that it wants to proceed with trial on August 31, and it has

prepared the case and witnesses to proceed on that date. We find that

the parties requested a date certain for trial and knew of it as early as

March 5, 2020.

     As to the third factor, the plaintiff contends that, if we were to

continue this case from the agreed-upon August 31 trial date, it would

disrupt the orderly progression of this matter to trial. While we agree

that a continuance would cure the prejudice, neither party has requested

continuance of the trial. Moreover, we cannot guarantee the parties a

                                     7
       Case 3:17-cv-02362-JFS Document 85 Filed 08/28/20 Page 8 of 8




rescheduled trial date during the 2020 calendar year, especially because

of the limitations placed upon the court by COVID-19 in scheduling jury

trials throughout our district. In all likelihood, a rescheduled trial would

occur in 2021.

     The fourth factor is inapplicable as we find that there was no bad

faith or willfulness in the defendant’s failure to comply with the expert

witness disclosure date.

     Based upon the foregoing, we will grant the plaintiff’s motion in

limine to preclude testimony from defendant’s proposed damages expert

witness.

     An appropriate order follows.

                                         s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         U.S. Magistrate Judge
     Dated: August 28, 2020




                                     8
